Title: To James Madison from an Unidentified Correspondent, 11 July 1814
From: 
To: Madison, James


        
          Sir
          Baltimore 11th July 1814
        
        Although unacquainted with the Military profession, I am not a disinterested spectator of the occurrences of the times. I read a good deal, & perhaps have an opportunity of seeing publications that do not come in the way of many others. I cannot help supposing that the United States must be deficient in the present acquirements of those states, who have for several years been very actively employed in European warfare, & that consequently we may for awhile at first, contend in a very unequal manner against England, whose officers, & soldiers, have had considerable experience, at least in Spain.
        I take the liberty of inclosing to you some extracts, which I have made, from works of reputation on Military tactics, to me they appear to be of great importance, & that much benefit might accrue from their being well understood, & in some degree practised upon, by us. My first intention was to publish them in a pamphlet for general information, but on reflecting that the President of the United States, & his Ministry, are not only the proper Agents to put these views into operation, but that in fact they should be the best judges whether the communication is of any value; I have changed my mind, but I send it to you with a part of the introduction I proposed accompanying it with on publication, not only because it had been previously written, but because the sentiments contained in it I think are true.
        I have no expectation that England will treat us, either with liberality or candour, nothing operates on her beneficially for other nations, but force or fear. She will not disappoint me if she should form the most evil intentions against us, & if she should prosecute them by the most sanguinary & vindictive means. Is it fit, then that we should be in an unprepared state? Have we a right to hasard our independence by trusting to Negociations or her magnanimity, flushed with Success as she is, & on the pinnacle of exaltation?
        Are eight millions of people 3000 miles from their enemy of 14000000 to be subjugated? Have we not within ourselves all the implements of war, a gallant, but presumptuous people? Nothing gives me more distress than our supineness, our want of preparation, & the foolish unfounded self confidence with which the people deceive themselves. We are without Military knowlege, that want would be of little importance, if we knew it; but under such circumstances to hold the opposite opinion may be attended with the most fatal consequences. An equally foolish idea possesses the people’s minds but it is in part a consequence of the former opinion, that all aid, & assistance, of foreigners is to be deprecated. No opinion can be worse

founded. I do not know that any well informed foreign individual, or individuals or tactics could be obtained, but as well might this nation expect to manufacture cotton, woollen, & hardware without foreign assistance, as at first to make a reputable figure in military hostility against England, without more skill & experience than we at present possess. How much may we not suffer by our ignorance & want of preparation in a campaign or two, that sufficient foresight & exertion might have prevented? & How much will want of success encourage the enemy, & depress our people? & consequently encrease the expence & protract a war that the more will hasard our national independence.
        An energetic & wise management of our resources would save us great expence, & trouble; would raise our reputation & establish our national consequence. So that we might have a lasting peace; but feebleness, indecision, & the attention to existing circumstances may ruin us.
        With great respect I woud beg leave to call your attention to what we have daily experience of, crimination & recrimination of Military Officers in the Newspapers. Is it to be borne, or is it consistent with any salutary state of Military discipline, that subordinate officers shoud be replying to the official reports of their superiors in the Newspapers? If they are aggrieved, is not the War Office, & Court Martial or Military tribunal the proper resort?
        In these communications to a person of your elevated situation I may be thought a transgressor but that is furthest from my intention. I have long been an Admirer of your character, & hold the interest of the United States dear to my Heart. If I have rendered any service it will be my highest satisfaction, and if they shoud have rendered no service, the reflection of having intended well, shall be to me a sufficient consolation. I am with the greatest respect
        
          your Friend
        
      